Title: To John Adams from Benjamin Lincoln, 16 July 1789
From: Lincoln, Benjamin
To: Adams, John



Dear Sir
Boston July 16th. 1789—

As I have not taken any steps respecting my return to public life to which you are a stranger and have no measures to pursue to which I would have you ignorant I have as a gratification of my own feelings given you a Copy of my letter this day to the President. From it you will learn the reasons which have induced the measures—
"When I had the honor of addressing your Excellency on the subject of returning to public life I did not wish suggest a wish to hold one office in preference to another—indeed at that time it was not ascertained what offices would be established under the new constitution—It was however the general idea that the Union would be divided into different districts and that there would be an officer appointed in each to fill up the large space between the treasury board and the several Collectors & Naval officers—As the partiality of my friends here has excited a public expectation that I might be called to an office of more respectability than either of the two last mentioned it may possably be supposed that I would decline accepting either should your Excellency think me quallified to fill one of them—But this so far from being the case that I should feel well satisfied to hold that, in which I might be thought by your Excellency to be most useful—To prevent any misapprehensions I have considered it expedient to be this particular"
Is it possible Sir  for the Union to succeed in the collection of the revenue without some which, other than what will be in the treasury board, on the tribe of officers who will have public monies in his hand.
I am Dear Sir with perfect / esteem your obliged / humble servant
B. Lincoln